Citation Nr: 0923694	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  05-29 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post traumatic stress 
disorder (PTSD), depression, and sleep disorder.


REPRESENTATION

Appellant represented by:	Francisco E. Martinez, 
Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran had active service from August 1962 to February 
1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision in July 2004 by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Veteran testified at a hearing held at the Denver RO in 
September 2008, before the undersigned Veterans Law Judge.  
This case was previously before the Board in November 2008 
and REMANDED for additional development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claim so that the Veteran is afforded 
every possible consideration.  See, e.g., Ascherl v. Brown, 
4 Vet. App. 371, 377 (1993) (where the record before the 
Board is inadequate, a Remand is mandatory rather than 
permissive.)

A review of the claims file reveals that the April 2009 
supplemental statement of the case (SSOC) references evidence 
that is not associated with the claims file.  Specifically, 
the SSOC lists a March 10, 2009 VA examination report and 
records from the Grand Junction VA Medical Center (VAMC) 
dated between March 4, 2008 and April 7, 2009 as part of the 
evidence considered.  These records are currently not 
included in the evidence of record.  In this regard, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of that claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Under 38 U.S.C.A. § 5103A(c)(2) (West 2002), VA 
is obligated to obtain these records or explain why they are 
not associated with the claims file.

The Board also notes that in its November 2008 remand, the RO 
was also instructed to accomplish any development deemed 
appropriate with respect to the recharacterized claim of 
entitlement to an acquired psychiatric disorder, to include 
PTSD, depression and a sleep disorder.  Curiously, there was 
no specific mention of this issue in the April 2009 SSOC.  
The claims file appears to have been forwarded to the Board 
for a decision without any apparent development of this issue 
whatsoever.  

In this case, the claims file includes a diagnosis of PTSD.  
However, the Veteran has only provided vague and non-specific 
information regarding stressful in-service events (see April 
2008 VA Form 21-0781).  At least one of these stressful 
incidents, the death of a lieutenant, could potentially be 
verified by unit records.  However, the U.S. Army and Joint 
Services Records Research Center (JSRRC), has not been 
contacted to research the Veteran's alleged service stressor.  
Therefore, an attempt should be made in this regard; before 
this, however, the AMC/RO should request a comprehensive 
statement from the Veteran containing as much detail as 
possible regarding the alleged stressor.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  

Consequently, the Board finds that, following completion of 
the additional development requested herein, if the AMC/RO 
finds that there is credible supporting evidence that a 
claimed in-service stressor actually occurred, the complete 
record should be reviewed by the appropriate VA physician.  
If PTSD is diagnosed, the manifestations should be described 
in detail, the stressor should be identified, and the 
evidence accepted to document the stressor should be 
indicated.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the Veteran 
additional or corrective VCAA notice 
with regard to the back and psychiatric 
claims, such as providing the Veteran 
with updated notice of what evidence 
has been received and not received by 
VA, as well as who has the duty to 
request evidence, and what development 
must be undertaken by VA in accordance 
with applicable case law.  See 
generally Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. 
§§ 5100, 5103, 5103A; 38 C.F.R. § 
3.159. 

2.  The AMC/RO should make a specific 
request for from the VAMC in Grand 
Junction dated since July 29, 2008 and 
the March 10, 2009 VA examination report  
both of which are referred to in the 
April 2009 SSOC.  If these records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).

3.  Contact the Veteran to give him an 
opportunity to provide any additional 
specific information he may have 
concerning his claimed in-service 
stressors.  He should provide any 
information that might corroborate the 
death of the lieutenant.  He should also 
be asked to provide as much information 
as possible, particularly dates and 
places.  Advise him that, if possible, he 
should provide names of other individuals 
who were also present and witnessed or 
knew of the incident, or who can confirm 
his proximity to the incidents.  The 
Veteran is advised that this information 
is necessary to obtain supportive 
evidence of the alleged stressor events, 
and that he must be as specific as 
possible, because without such details an 
adequate search for verifying information 
cannot be conducted.  

4.  Forward a copy of the Veteran's DD 
Form 214, together with the stressor 
information that has been obtained, to 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) for an attempt at 
stressor verification.  Ask the JSRRC to 
provide any additional information that 
might corroborate the Veteran's alleged 
stressor.  If the case is not referred to 
JSRRC, the reasoning should be provided.

5.  Then, review the file and make a 
specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
Veteran was exposed to any in-service 
stressor.  If so, identify the nature of 
the specific stressor or stressors 
independently established by the record.  
In reaching this determination, address 
any credibility questions raised by the 
record.

6.  If and only if the RO determines that 
there is credible supporting evidence 
that the claimed inservice stressor(s) 
actually occurred, the Veteran should be 
referred for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
of the case, and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  The examiner should elicit 
from the Veteran a detailed history 
regarding the onset and progression of 
relevant symptoms.  All indicated tests 
and studies are to be performed and the 
examiner should review the results of any 
testing prior to completing the report.  
All findings should be reported in 
detail.  

a.  Specifically, the examiner should 
address whether the Veteran has a 
psychiatric disorder, to include 
depression or a sleep disorder and, 
if so, whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the first clinical 
manifestations of any such disorder 
occurred while the Veteran was in 
service from August 1962 to February 
1966.  If the Veteran does not 
currently have depression or sleep 
disorder which could be regarded as 
having been incurred during military 
service, the examiner should 
specifically indicate so.  

b.  Any diagnosis of PTSD must be in 
accordance with the Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed.) of the American 
Psychiatric Association (DSM-IV).  If 
the examiner concludes that the 
Veteran has a diagnosis of PTSD, the 
examiner should specifically address 
whether it is more likely than not 
(i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., a probability of 
50 percent), or unlikely (i.e., a 
probability of less than 50 percent) 
that the PTSD is a result of one or 
more verified in-service stressor.  
If the Veteran does not have PTSD, 
the examiner should specifically 
indicate so.  

Any opinion provided should include 
discussion of specific evidence of 
record, particularly service treatment 
records.  To the extent possible, the 
examiner is to reconcile any 
contradictory evidence regarding the 
etiology of any diagnosed psychiatric 
disorder.

7.  By written correspondence, again 
advise the Veteran that while it is the 
responsibility of VA to obtain sufficient 
evidence to render an informed decision 
in a case, the Court has held that VA's 
duty to assist in developing the facts 
and evidence pertinent to a Veteran's 
claim is not a one-way street.  
Accordingly, he is advised to present at 
any scheduled VA examination in a 
courteous and cooperative manner, and 
that failure to cooperate so that 
pertinent information with regard to his 
claim can be obtained might adversely 
affect his appeal.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); 
see also 38 C.F.R. § 3.655 (2008).

8.  Also, to help avoid future remand, the 
AMC/RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claims remanded herein 
by evaluating all evidence obtained since 
the last SSOC was issued.  If the 
benefits sought on appeal remain denied, 
furnish the Veteran and his attorney an 
appropriate SSOC containing notice of all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

